Exhibit 10.1

 

Execution Copy

 

October 23, 2019

 

Jonathan W. Ayers

 

Re: Mutual Separation Agreement

 

Dear Jon:

 

This letter agreement (this “Mutual Separation Agreement”) and a separate senior
advisor agreement being entered into by you and IDEXX Laboratories, Inc. (the
“Company”) simultaneously herewith (the “Senior Advisory Agreement”) set forth
the terms under which your tenure as an employee of the Company and its
subsidiaries and affiliates (hereinafter collectively referred to as “IDEXX”)
will end and you will (i) continue to serve the Company as a member of the Board
of Directors (“Board”) but will resign as Chairman of the Board, and (ii) begin
serving the Company as a non-employee senior advisor (a “Senior Advisor”). By
signing below you agree to the terms and conditions set forth in this Mutual
Separation Agreement, and agree and acknowledge the following:

 

1.Transition. Your tenure as an employee of IDEXX will end effective on November
1, 2019 (the “Transition Date”). You acknowledge and agree that, as of the
Transition Date, you shall be deemed to have resigned from all positions you
hold as an officer of IDEXX, as an officer or director of any subsidiary or
affiliate of the Company, and as Chairman of the Board of Directors of the
Company, and you agree that you will cooperate with IDEXX to execute in a timely
manner any additional documentation that may be required to effect your
resignation from such positions. For the avoidance of doubt, the resignations
contemplated herein do not include resignation from service as a director of the
Company.

 

2.Transition Payment. Your usual pay will continue until and cease on the
Transition Date. Subject to your execution of this Mutual Separation Agreement
and conditioned on the Release (as defined herein) becoming effective and
irrevocable as set forth in Paragraph 2.e. and the other terms and conditions
hereof, following the Transition Date, the Company will pay you:

 

a.Two years of your base salary (at your base salary rate in effect immediately
prior to the Transition Date as separation pay). This amount, equaling
$1,600,000.00, shall be paid to you in substantially equal installments in
accordance with the Company’s standard payroll practices (subject to applicable
tax withholding obligations), beginning on the first payroll date coincident
with or next following the one month anniversary of the Transition Date, subject
to the terms of Paragraphs 2.d and 2.e hereof.

 

b.An amount equal to $40,000.00 (estimated to equal approximately 18 months of
COBRA premium costs plus 6 additional months of health coverage premium costs),
which shall be paid in a lump sum (less applicable withholdings) on the first
payroll date coincident with or next following the Transition Date, subject to
the terms of Paragraphs 2.d and 2.e hereof.

 





 

 

c.An amount equal to $833,333.00, which shall be paid to you in a lump sum (less
applicable tax withholding obligation) on the first payroll date coincident with
or next following the Transition Date, subject to the terms of Paragraph 2.e
hereof.

 

d.Notwithstanding anything in this Mutual Separation Agreement to the contrary,
because you have been determined to be a “specified employee” within the meaning
of Section 409A (as defined below), payment of the amounts due under Paragraphs
2.a and 2.b herein shall commence on the first payroll date coincident with or
next following the six-month anniversary of the Transition Date (the “Six-Month
Delay Period”); provided that each monthly payment that would have otherwise
been due to you under Paragraphs 2.a and 2.b during the Six Month Delay Period
shall be paid to you (without interest) as part of the first payment made to you
in accordance with this Paragraph 2.d.

 

e.You acknowledge and agree that the payments set forth in this Paragraph 2
(collectively, the “Transition Payments”) shall be in lieu of severance payments
or other consideration, if any, you may be entitled to under any other agreement
or arrangement with IDEXX or under any IDEXX policy or plan, including, but not
limited to the Employment Agreement, dated January 22, 2002, between you and the
Company (the “Employment Agreement”), the IDEXX Laboratories, Inc. Severance
Benefit Plan, as initially adopted effective January 1, 1998, including any
amendments thereto (the “Severance Plan”) and the Amended and Restated Executive
Employment Agreement, dated February 13, 2011, between you and the Company (the
“COC Agreement”). You further acknowledge and agree that the Transition Payments
and the additional vesting and exercisability of your Outstanding Stock Options
(as defined below) provided for under Paragraph 3 below (the “Additional Option
Vesting/Exercisability,” and together with the Transition Payments, the
“Agreement Consideration”) provide valuable and adequate consideration for (x)
your release of any claims under the Age Discrimination in Employment of 1967,
as amended, and the release of all other claims and the covenant not to sue as
set forth in the Release (as defined herein) and (y) your execution and
delivery, your agreement to be bound by, and your continued compliance with, the
terms of the Invention and Non-Disclosure Agreement attached hereto as Exhibits
A and the Non-Compete Agreement attached hereto as Exhibit B (such agreements to
be referred to herein as the “Ancillary Agreements”). Further, as set forth
above, IDEXX’s obligation to provide the Transition Payments and the Additional
Option Vesting/Exercisability are conditioned on (i) your executing and
delivering to IDEXX, and continued compliance with, the Ancillary Agreements
simultaneously with this Mutual Separation Agreement, which shall be effective
immediately upon your execution and delivery thereof, and (ii) your executing
and delivering to the Company a general release of claims substantially in the
form attached hereto as Exhibit C (the “Release”) by November 13, 2019, and such
Release becoming effective and irrevocable under its terms.

 

f.Subject to the terms for each as described above, the payments set forth in
Paragraphs 2.a., 2.b., and 2.c. shall be paid to you through the direct deposit
system, if you have direct deposit established. If you do not have direct
deposit, payments will be mailed to you at the address the Company has for you
on file.

 



2

 

 

3.Stock Options . You acknowledge and agree, that in further consideration of
your execution and delivery of an irrevocable Release as set forth in Paragraph
2.e. and your execution and delivery (and agreement to be bound by the terms) of
the Ancillary Agreements, with respect to each of the outstanding annual stock
option awards previously granted to you (each, an “Outstanding Stock Option”),
notwithstanding anything to the contrary in any document or agreement, whether
or not you continue to serve as a director of the Company or as Senior Advisor,
(i) the Outstanding Stock Options that are unvested as of the Transition Date
(“Unvested Outstanding Stock Options”) will continue to vest in accordance with
the vesting schedule set forth in the applicable Outstanding Stock Option award
agreement; and (ii) each Outstanding Stock Option that is unexercised as of the
Transition Date shall be exercisable by you (with respect to Unvested
Outstanding Stock Options, only after the vesting thereof) until the expiration
date of the Outstanding Stock Option as set forth in the applicable Outstanding
Stock Option award agreement. Any Outstanding Stock Option not exercised prior
to such Outstanding Stock Option’s expiration date shall be forfeited.

 

4.IDEXX Executive Deferred Compensation Plan. Effective on the Transition Date
you will have incurred a “Separation From Service” under the terms of the IDEXX
Executive Deferred Compensation Plan (the “Deferred Compensation Plan”) and will
become eligible for a distribution of your account therein in accordance with
the terms of the Deferred Compensation Plan, the applicable deferral elections
you have previously made and Section 409A (as defined below).

 

5.IDEXX Retirement and Incentive Savings Plan (401(k) Plan). If you are a
participant in the IDEXX Retirement and Incentive Savings Plan (401(k) Plan),
effective on the Transition Date you will become an inactive participant in such
plan and will become eligible for a distribution from such plan. As a result,
from and after the Transition Date, you may, for example, roll over your account
to an IRA or to another qualified employer 401(k) plan.

 

6.Health, Dental, and Vision Plans for Employees of IDEXX. If applicable, your
enrollment in the IDEXX medical, dental, and vision plans will continue through
the last day of the calendar month in which the Transition Date occurs. After
that date, to the extent you are eligible, you may continue your medical and
dental coverage for eighteen months under the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) by paying the total cost of
the premium plus an additional 2% administrative charge as provided by COBRA
(details will be provided to you separately). As noted in Paragraph 2.b. hereof,
subject to your otherwise complying with the terms of this Mutual Separation
Agreement, including Paragraph 2.e. hereof, the Company will pay you in a lump
sum payment an amount equal to approximately 18 months of COBRA premium costs
plus six months of a substantially similar monthly amount, which you may, but
are not required, to put toward obtaining supplemental medical coverage
following the expiration of the COBRA continuation period in accordance with
law. Notwithstanding the foregoing, if the Company’s making this lump sum
payment to you under this Mutual Separation Agreement would violate the
nondiscrimination rules applicable to health plans or self-insured plans under
Section 105(h) of the Internal Revenue Code of 1986, as amended (the “Code”), or
result in the imposition of penalties under the Patient Protection and
Affordable Care Act of 2010 and the related regulations and guidance promulgated
thereunder (the “PPACA”), the parties agree to reform this Mutual Separation
Agreement in a manner as is necessary to comply with the PPACA and the Code.
Further, nothing herein provided shall be construed to extend the period of time
over which COBRA continuation coverage otherwise may be provided to you and/or
your dependents.

 



3

 

 

7.Basic Life Insurance, Basic Accidental Death & Dismemberment Coverage, and
Disability Coverage. Your basic life insurance coverage terminates effective as
of the Transition Date. This coverage may be converted to an individual policy
(details will be provided to you separately). Your basic accidental death and
dismemberment coverage terminates effective as of the Transition Date. This
coverage may not be converted to an individual policy.

 

Your long- and short-term disability coverage terminates effective as of the
Transition Date. Your eligibility for disability benefits relating to
occurrences on or prior to the Transition Date will not be affected.

 

8.Paid Time Off (PTO) Pay. You acknowledge and agree that during the period of
paid medical leave since June 28, 2019, all of your accrued PTO time has been
deemed to have been fully utilized, and as a result you will not receive any
payment for accrued PTO in connection with your Transition Date.

 

9.Expense Reports and Company Credit Cards. You must submit any outstanding
expense reports for your time as an employee of IDEXX no later than the
Transition Date. Your IDEXX credit cards will be canceled on the Transition
Date. IDEXX may pay any credit card balances not covered by valid expense
reports received after the Transition Date and deduct the amount of such
payments from amounts that are provided in Paragraph 2 of this Mutual Separation
Agreement. Without limiting the foregoing, you agree that the Company may
withhold from any Transition Payment or other payment owed to you by IDEXX any
amounts owed by you to IDEXX.

 

10.IDEXX Property. All IDEXX property in your possession must be returned by you
to the Company no later than the Transition Date; provided that your
IDEXX-issued cell phone and laptop will be returned to you once all IDEXX
proprietary information has been removed. IDEXX will hold you responsible for
any such property not returned and you hereby acknowledge and agree that IDEXX
may withhold the value of such property from any Transition Payment or other
payment owed to you by IDEXX. You agree that with respect to IDEXX documents and
records, you shall not keep or retain any copies, either in hard copy or
electronically stored. As applicable in compliance with the foregoing, except as
expressly set forth above, you agree to return by the Transition Date to IDEXX
all equipment, books, desktops, laptops, notebooks, documents, reports, files,
memoranda, records, computer hardware or software and program design samples,
mockups, correspondence, work papers, financial data, business plans, business
records, mailing lists, customer or contact lists, calendars, card files,
cardkey passes, door, file and computer keys, computer access codes or disks,
company charge cards, instructional or employee manuals, PDAs or other devices,
and any other IDEXX property which you received, compiled or made during your
employment with IDEXX. Notwithstanding anything to the contrary in this
Paragraph 10, you shall retain access to and the right to use your IDEXX email
address until December 31, 2019.

 



4

 

 

11.Administrative Assistance. Following the Transition Date, the Company will
consider in good faith requests made by you from time to time for administrative
and support services to be provided by Company employees during business hours.

 

12.Non-Disparagement. You hereby agree that you shall not make any disparaging
statements, whether orally, in writing, or in any other medium regarding IDEXX
or its directors, officers, shareholders, employees or agents. You also agree
that you shall not intentionally make any false or disparaging communications
regarding IDEXX or its business, directors, officers, shareholders, employees or
agents, including but not limited to communicating any information (whether true
or not) that may have the effect of undermining the respect and confidence in
IDEXX or its business, directors, officers, shareholders, employees or agents by
IDEXX’s customers and/or employees. The Company hereby agrees that it shall not,
and will direct its directors and officers that they shall not, make any
disparaging statements, whether orally, in writing, or in any other medium about
you. The Company also agrees that it shall not, and will direct its directors
and officers that they shall not, intentionally make any false or disparaging
communications about you, including but not limited to communicating any
information (whether true or not) that may have the effect of undermining your
reputation.

 

13.Choice of Law. This Mutual Separation Agreement shall be governed by and
construed in accordance with the laws of the State of Maine. You agree and
consent to submit to personal jurisdiction in the State of Maine in any state or
federal court of competent subject matter jurisdiction situated in Cumberland
County, Maine. You further agree that the sole and exclusive venue for any suit
arising out of, or seeking to enforce, the terms of the Ancillary Agreements and
the Release shall be in a state or federal court of competent subject matter
jurisdiction situated in Cumberland County, Maine. In addition, you waive any
right to challenge in another court any judgment entered by such Cumberland
County court or to assert that any action instituted by the Company in any such
court is in the improper venue or should be transferred to a more convenient
forum. In addition, you and the Company also waive any right you or it may
otherwise have to a trial by jury in any action to enforce the terms of this
Mutual Separation Agreement, the Ancillary Agreements or the Release.

 

14.Confidentiality; Ancillary Agreements; Senior Advisory Agreement. By signing
this Mutual Separation Agreement, you are representing that you will not use for
yourself or for another company or disclose to others any information of a
confidential nature pertaining to IDEXX or its business that came or will come
to your attention because of the positions or responsibilities you have had or
may in the future have with IDEXX. This includes, but is not limited to,
customer contacts and information, financial information, personnel information
and any information concerning IDEXX’s business strategies, which information is
not known by the general public by proper means.

 



5

 

 

In addition, you acknowledge and confirm that simultaneously herewith you are
executing and delivering to the Company the Ancillary Agreements and the Senior
Advisory Agreement, and, in each case, will be subject to all of each
agreement’s respective terms and you hereby agree to comply with the
restrictions thereunder. You further acknowledge and agree that the Agreement
Consideration the Company has agreed to pay and provide to you under this Mutual
Separation Agreement provide valuable and adequate consideration for your
agreement to execute, be bound by and comply with the Ancillary Agreements and
the Release. You further acknowledge and agree that you will not challenge the
enforceability of any of the Ancillary Agreements or the Release and hereby
agree to comply with the restrictions and obligations under such agreements. You
are further notified that if you file a lawsuit for retaliation by IDEXX for
reporting a suspected violation of law, you may disclose IDEXX’s trade secrets
to your attorney and use the trade secret information in the court proceeding if
you (a) file your document containing the trade secret under seal; and (b) do
not disclose the trade secret, except pursuant to court order.

 

In the event of any breach of any provision in this Mutual Separation Agreement,
or any of the Ancillary Agreements, in addition to any other remedy, you agree
that the Company may commence an action for equitable relief as it deems
appropriate without the necessity of posting bond and without proving special
damages or irreparable injury.

 

15.Continuing Cooperation. You and the Company have agreed that you will serve
as Senior Advisor following the Transition Date pursuant to the terms and
conditions set forth in the Senior Advisory Agreement. In addition to providing
the services pursuant to the Senior Advisory Agreement, following the Transition
Date, you agree to make yourself reasonably available (without the expectation
of additional compensation) to answer any questions via telephone/email about
the transition of your responsibilities, and to cooperate with respect to
helping IDEXX deal with any legal matters arising out of events in which you
were involved or with which you are familiar due to your former or future roles
and responsibilities with IDEXX.

 

16.Future Board Service. Following the Transition Date you will continue to
serve as a director of the Company and, with respect to such service, you will
be entitled to receive compensation as a non-employee director of the Company
under the Company’s director compensation program as in effect from time to
time. For this purpose, your status as a non-employee director shall be deemed
to be effective immediately following the Transition Date. You agree and
acknowledge that, if, at any time, the Board determines in its sole discretion
to request that you step down from your role as a director of the Company and no
longer serve in such capacity, you will promptly tender your resignation as a
director of the Company, and if you fail to tender such resignation on a timely
basis, you automatically will be deemed to have resigned as a director of the
Company as of the date of such request from the Board without further notice or
action.

 

17.Complete Agreement. This Mutual Separation Agreement, including the Ancillary
Agreements and the Release, and the Senior Advisory Agreement constitute the
complete understanding between you and IDEXX with respect to your separation
from employment from IDEXX and your serving as Senior Advisor, and this Mutual
Separation Agreement, including the Ancillary Agreements and the Release, and
the Senior Advisory Agreement supersede all prior representations, agreements,
and understandings, both written and oral, between you and IDEXX with respect to
the subject matters hereof, including but not limited to the Employment
Agreement and the COC Agreement. You acknowledge that you have not relied upon
any representations, promises, or agreements of any kind except those set forth
herein in signing this Mutual Separation Agreement.

 



6

 

 

18.No Changes To Benefit Plans. Nothing in this Mutual Separation Agreement
shall be construed to modify the terms of any IDEXX employee benefits plan. The
terms of such plans shall continue to govern. IDEXX retains the right to amend
or terminate its employee benefit plans at any time.

 

19.Section 409A. It is the intent of the parties that any compensation, benefits
and other amounts payable or provided under this Mutual Separation Agreement be
paid or provided in a manner that is either exempt from, or in compliance with,
Section 409A of the Code, as amended from time to time and related rules,
regulations and Treasury pronouncements (together, “Section 409A”). Any
ambiguity in this Mutual Separation Agreement shall be interpreted consistent
with the foregoing. Each payment payable hereunder shall be a separate payment
in a series of separate payments for purposes of Section 409A. In no event
whatsoever shall the Company or its affiliates or their respective officers,
directors, employees, or agents be liable for any additional tax, interest or
penalties that may be imposed on you by Section 409A or damages for failing to
comply with or be exempt from Section 409A and no such person makes any
guarantee that the Mutual Separation Agreement and the provisions thereof are
exempt from or comply with Section 409A. To the extent Section 409A is
applicable, references to the end of your tenure as an employee or your
transition or separation, or like terms, shall mean a separation from service
within the meaning of Section 409A and regulations thereunder.

 

20.Effective Date. Except as otherwise provided herein with respect to the
Release, this Mutual Separation Agreement shall take effect on the date of your
execution of this Mutual Separation Agreement.

 

21.Miscellaneous.

 

a.No delay or omission by the Company in exercising any right under this Mutual
Separation Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.

 

b.The captions of the sections or paragraphs of this Mutual Separation Agreement
are for convenience of reference only and in no way define, limit or affect the
scope or substance of any section of this Mutual Separation Agreement.

 

c.In case any provision of this Mutual Separation Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

 

d.Nothing in this Mutual Separation Agreement precludes you from providing
truthful testimony when lawfully subpoenaed or otherwise required to do so by
law.

 



7

 

 

e.By signing this Mutual Separation Agreement, you hereby represent that to the
best of your knowledge you did not commit any act, or fail to commit any act, or
do anything else while employed by IDEXX that was a breach of your duty of
loyalty (including but not limited to taking any property that belongs to IDEXX
or its customers, except as otherwise expressly provided by this Mutual
Separation Agreement) or that might result in liability to IDEXX.

 

f.This Mutual Separation Agreement may not be altered, amended or modified
except in writing signed by both the Company and you.

 

g.If any provision of this Mutual Separation Agreement shall be found by a court
of competent jurisdiction to be invalid or unenforceable, in whole or in part,
then such provision shall be construed and/or modified or restricted to the
extent and in the manner necessary to render the same valid and enforceable, or
shall be deemed excised from this Mutual Separation Agreement, as the case may
require, and this Mutual Separation Agreement shall be construed and enforced to
the maximum extent permitted by law, as if such provision had been originally
incorporated herein as so modified or restricted, or as if such provision had
not been originally incorporated herein, as the case may be. The parties further
agree to seek a lawful substitute for any provision found to be unlawful;
provided, that, if the parties are unable to agree upon a lawful substitute, the
parties desire and request that a court or other authority called upon to decide
the enforceability of this Mutual Separation Agreement modify this Mutual
Separation Agreement so that, once modified, this Mutual Separation Agreement
will be enforceable to the maximum extent permitted by the law in existence at
the time of the requested enforcement.

 

22.Reimbursement; Cessation of Payment. If you or your heirs or assigns breach
any of the terms of this Mutual Separation Agreement or breach any other
obligation owed to the Released Parties (as defined in the Release), including,
without limitation, the Ancillary Agreements or the Release, IDEXX shall have,
in addition to any other remedies, the right to cease any and all future
payments under this Mutual Separation Agreement provided in consideration
thereof and the right to recover any and all payments previously made under this
Mutual Separation Agreement in consideration thereof, or any amount of actual
damages proven by IDEXX, if greater (except for the portion of the consideration
received by you in consideration for your release of age discrimination claims,
which the parties hereby agree shall be equal to $1,000). Further, you shall
indemnify and hold harmless the Released Parties from and against all liability,
costs and expenses, including attorneys’ fees, arising out of any said breach.
You and IDEXX acknowledge that the remedy set forth hereunder is not to be
considered a form of liquidated damages and the tender back shall not be the
exclusive remedy hereunder. In the event of a breach of the terms of this Mutual
Separation Agreement or the Ancillary Agreements or breach of any other
obligation owed to the Released Parties as set forth in the Release, IDEXX shall
contact you via email or written correspondence and provide you with five (5)
business days’ notice to allow for your response to such breach prior to the
cessation of any and all future payments or benefits under this Mutual
Separation Agreement.

 

23.Counterparts. This Mutual Separation Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Signatures delivered in
.pdf format shall be deemed effective for all purposes.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



8

 

 

Please sign and return a complete copy of this Mutual Separation Agreement to
Giovani Twigge, Chief Human Resources Officer of the Company. By executing this
Mutual Separation Agreement in the space provided below (and the Ancillary
Agreements attached hereto), you agree to be bound by the terms of this Mutual
Separation Agreement, (and the terms of the Ancillary Agreements attached
hereto), and IDEXX agrees to pay you the Agreement Consideration and to provide
the Additional Option Vesting/Exercisability, subject to you executing and not
revoking the Release in accordance with Paragraph 1.e. and the terms of the
Release.

 

IDEXX LABORATORIES, INC.

 

/s/ Giovani Twigge  October 23, 2019 By: Giovani Twigge  Date: Title: Corporate
Vice President and      Chief Human Resources Officer   

 

/s/ Jonathan W. Ayers  October 23, 2019 Jonathan W. Ayers  Date:

 



[Mutual Separation Agreement Signature Page – Ayers]

 





 

 

Exhibit A

 

[See attached Invention and Non-Disclosure Agreement]

 





 

 

[tm19207851_ex10-1img01.jpg] Invention and Non-Disclosure Agreement

 

I, Jonathan W. Ayers, hereby agree as follows:

 

1. Inventions and Patents

 

(a)I will promptly and fully disclose to IDEXX Laboratories, Inc. (together with
its subsidiaries and affiliates, the “Company”) any and all inventions,
discoveries, trade secrets and improvements, whether or not patentable or
whether or not they are made, conceived or reduced to practice during working
hours or using the Company’s data or facilities, which I have developed, made,
conceived or reduced to practice, or may develop, make, conceive or reduce to
practice, during my employment by the Company or while providing services to the
Company as a Senior Advisor , either solely or jointly with others
(collectively, “Developments”). All such Developments are and shall be the sole
property of the Company, and I hereby assign to the Company, without further
compensation, all my right, title and interest in and to such Developments and
any and all related patents, patent applications, copyrights, copyright
applications, trademarks and trade names in the United States and elsewhere.

 

(b)I will keep and maintain adequate and current written records of all
Developments (in the form of notes, sketches, drawings, and as may be specified
by the Company), which records shall be available to and remain the sole
property of the Company at all times.

 

(c)I will assist the Company in obtaining and enforcing patent, copyright and
other forms of legal protection for the Developments in any country. Upon
request, I will sign all applications, assignments, instruments, and papers and
perform all acts necessary or desired by the Company and to enable the Company,
its successors, assigns and nominees, to secure and enjoy the full exclusive
benefits and advantages thereof.

 

(d)I understand that my obligations under this section will continue after the
termination of my employment with the Company and after the end of the period
during which I am providing services to the Company as a Senior Advisor (the
“Senior Advisory Period”) and that during my employment and the Senior Advisory
Period I will perform such obligations without further compensation, except for
reimbursement of expenses incurred at the request of the Company. I further
understand that if after the Senior Advisory Period I am requested to perform
any obligations under the section, I shall receive for such performance a
reasonable per diem fee, as well as reimbursement of any expenses incurred at
the request of the Company.

 

2. Proprietary Information

 

(a)I recognize that my relationship with the Company has been and is, and will
continue to be, one of high trust and confidence by reason of my access to and
contact with the trade secrets and confidential and propriety information of the
Company and its employment applicants, employees, customers and contractors. I
will not at any time, during my the remaining period of my employment, during
the Senior Advisory Period or thereafter, disclose to others, or use for my own
benefit or the benefit of others, any of the Developments or any confidential,
proprietary or secret information owned, possessed or used by the Company or its
employment applicants, employees, customers or contractors (collectively,
“Proprietary Information”). I understand that notwithstanding the foregoing,
nothing in this Invention and Non-Disclosure Agreement prohibits me from
reporting to any governmental official or an attorney information concerning a
possible violation of law, and that I may disclose trade secret information to a
government official or to an attorney and use it in certain court proceedings
without fear of prosecution or liability provided I do so consistent with 18
U.S.C. 1833, as amended.

 

(b)By way of illustration, but not limitation, Proprietary Information includes
trade secrets, processes, data, know-how, marketing plans, forecasts,
unpublished financial statements, budgets, licenses, prices, costs and employee,
customer and supplier lists, and all employment applicant, employee or customer
personal information.

 

(c)My undertakings and obligations under this Section 2 will not apply, however,
to any Proprietary Information which: (a) is or becomes generally known to the
public through no action on my part, (b) is generally disclosed to third parties
by the Company without restriction on such third parties, or (c) is required to
be disclosed by me within the scope of my duties to the Company.

 

© 2016 IDEXX Laboratories, Inc. All rights reserved.

 





 

 

[tm19207851_ex10-1img01.jpg] Invention and Non-Disclosure Agreement

 

 

(d) Upon termination of my employment with the Company, and at the end of the
Senior Advisory Period, or at any other time upon request of the Company, I will
promptly deliver to the Company all notes, memoranda, notebooks, drawings,
records, reports, files and other documents (and all copies or reproductions of
such materials) in my possession or under my control, whether prepared by me or
others, which contain Proprietary Information. I acknowledge that this material
is the sole property of the Company.

 

3. Absence of Restrictions Upon Disclosure and Competition

 

(a)I hereby represent that, except as I have disclosed in writing to the
Company, I am not bound by the terms of any agreement with any previous employer
or other party to refrain from using or disclosing trade secret or confidential
or proprietary information in the course of my employment with, or service as
Senior Advisor to, the Company or to refrain from competing, directly or
indirectly, with the business of such previous employer or any other party.

 

(b)I further represent that my performance of all the terms of this Agreement
and as an employee of and Senior Advisor to the Company does not and will not
breach any agreement to keep in confidence proprietary information, knowledge or
data acquired by me in confidence or in trust prior to my employment with the
Company, and I have not and will not disclose to the Company or induce the
Company to use any confidential and proprietary information or material
belonging to any previous employer or others.

 

4. Other Obligations

 

I acknowledge that the Company from time to time may have agreements with other
persons or with the U. S. Government, or agencies thereof, which impose
obligations or restrictions on the Company regarding inventions made during the
course of work under such agreements or regarding the confidential nature of
such work. I agree to be bound by all such obligations and restrictions, which
are made known to me, and to take all action necessary to discharge the
obligations of the Company under such agreements.

 

Miscellaneous

 

(a)The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(b)This Agreement supersedes all prior agreements, written or oral, between me
and the Company relating to the subject matter of this Agreement. This Agreement
may not be modified, changed or discharged in whole or in part, except by an
agreement in writing signed by me and the Company. I agree that any change or
changes in my duties, salary or compensation after the signing of this Agreement
shall not affect the validity or scope of this Agreement.

 

(c)This Agreement will be binding upon my heirs, executors and administrators
and will inure to the benefit of the Company and its successors and assigns.

 

(d)No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

 

(e)I expressly consent to be bound by the provisions of this Agreement for the
benefit of the Company or any subsidiary or affiliate thereof to whose employ I
may be transferred without the necessity that this Agreement be re-signed at the
time of such transfer.

 

(f)This Agreement is governed by and will be construed as a sealed instrument
under and in accordance with the laws of the State of Maine.

 

I have read all of the provisions of the IDEXX Invention and Non-Disclosure
Agreement and I understand, and agree to, each of such provisions.

 

Signature:     Printed Name:     Date Signed:    

 

© 2016 IDEXX Laboratories, Inc. All rights reserved.

 





 

 

Exhibit B

 

[See Attached Non-Compete Agreement]

 





 

 

[tm19207851_ex10-1img02.jpg]

Non-Compete Agreement

 

I, Jonathan W. Ayers, hereby agree as follows:

 

1. Non-Compete

 

While I continue to be employed by, or serve as a Senior Advisor (as defined in
the Mutual Separation Agreement) to or a director of IDEXX Laboratories, Inc.
(together with its subsidiaries and affiliates, the “Company”) and for a period
equal to the greater of (x) two (2) years after all such services to the Company
ends (whether as a Senior Advisor or director) and (y) while any of my
Outstanding Stock Options (as defined in the Mutual Separation Agreement, dated
October 23, 2019, between the Company and me (the “Mutual Separation
Agreement”)) continue to vest under the terms of the Mutual Separation
Agreement, I will not directly or indirectly:

 

(a)   Engage (whether for compensation or without compensation) as an individual
proprietor, independent contractor, consultant, partner, stockholder, officer,
employee, director, joint venturer, investor, lender, or in any other capacity
whatsoever (otherwise than as the holder of not more than one percent (1%) of
the total outstanding stock of a publicly held company) in any business
enterprise which competes with the Company in any business area in which the
Company is engaged including, but not limited to, the animal and agricultural
diagnostic field and the food and environmental testing field; or

 

(b)   Recruit or otherwise solicit or induce any employee of the Company to
terminate their employment with, or otherwise cease their relationships with,
the Company;

 

(c)   Directly or indirectly induce or solicit (or assist any Person (as defined
below) to induce or solicit) any customer, vendor, supplier, or client of the
Company to terminate its relationship or otherwise cease doing business in whole
or in part with the Company , or directly or indirectly interfere with (or
assist any Person to interfere with) any material relationship between the
Company and any of its customers, vendors, suppliers, or clients so as to cause
harm to the Company ; or

 

(d)    Become employed by or otherwise provide any services to the companies set
forth on Addendum A attached hereto and their respective affiliates.

 

As used herein, “Person” shall mean any individual, corporation, partnership,
limited liability company, association, trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

 

2. Interpretation

 

I consider the restrictions against competition set forth in Section 1 to be
reasonable for the purposes of protecting the business of the Company. However,
if any such restriction is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, I agree that it shall
be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable.

 

3. Miscellaneous

 

(a)    The invalidity or unenforceability of any provision of this agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

 

(b)   This Agreement will be binding upon my heirs, executors and administrators
and will inure to the benefit of the Company and its successors and assigns.

 

(c)   No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

 

(e)   I expressly consent to be bound by the provisions of this Agreement for
the benefit of the Company or any subsidiary or affiliate thereof to whose
employ I may be transferred without the necessity that this Agreement be
re-signed at the time of such transfer.

 

(f)   This Agreement is governed by and will be construed as a sealed instrument
under and in accordance with the laws of the State of Maine.

 

I have read all of the provisions of this IDEXX Non-Compete Agreement and I
understand, and agree to, each of such provisions.

 

Signature:    Date Signed:  

 

Printed Name:  

 



 





 

 

Exhibit C

 

You should consult with an attorney before signing this release of claims.

 

RELEASE

 

Capitalized terms used in this release and defined in the Mutual Separation
Agreement (defined below) shall have the meanings given to such terms under the
Mutual Separation Agreement.

 

1.              In consideration of the payments and benefits to be made under
the Mutual Separation Agreement, dated as of October 23, 2019 (the “Mutual
Separation Agreement”), by and between Jonathan W. Ayers (the “Employee” or
“you”) and IDEXX Laboratories, Inc. (the “Company”), its subsidiaries and
affiliates (hereinafter collectively referred to as “IDEXX”), the sufficiency of
which you acknowledge, by signing this general release of claims (the
“Release”), you and your heirs and assigns hereby fully, forever, irrevocably
and unconditionally release and discharge IDEXX Laboratories, Inc., its
subsidiaries and affiliates, and all of their respective former and current
officers, directors, owners, stockholders, affiliates, agents, employees, and
attorneys (collectively the “Released Parties”) from, and waive, any and all
claims, charges, or actions of any kind which you have ever had or now have
through the Release Effective Date (as defined in Paragraph 4.h below), whether
known or unknown, against any or all of the Released Parties, arising out of or
relating to your employment or termination from employment, including but not
limited to claims under the Employment Agreement, claims under the Severance
Plan, the COC Agreement, claims for discrimination based on race, sex,
disability, national origin, age, religion, color, ancestry, marital or family
status, pregnancy, sexual orientation, and any other legally protected attribute
or status, and including without limitation claims under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Rehabilitation Act of
1973, the Employee Retirement Income Security Act, the Equal Pay Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the National
Labor Relations Act, the Maine Human Rights Act, and all other applicable state
laws, including but not limited to, laws pertaining to wrongful discharge
claims, defamation claims, retaliation claims, unpaid wage claims, or other
statutory or common law or contract claims. You acknowledge that this release
releases the Released Parties in both their corporate and their individual
capacities.

 

Without limiting the above, this Release also constitutes a release of any
claims you may have, as of the Release Effective Date, against the Released
Parties, pursuant to the Age Discrimination in Employment Act, as amended (which
is the federal statute which makes it illegal for an employer to discharge or
otherwise discriminate against an employee because of the employee’s age),
including any possible claims relating to termination of your employment.

 

It is the specific intent and purpose of this Release to release and discharge
any and all claims and causes of action of any kind or nature whatsoever as
aforesaid to the full extent such release is allowed by law, from the beginning
of time until the present day, whether such claims and causes of action are
known or unknown and whether specifically mentioned or not. You acknowledge that
you are aware that statutes exist that render null and void releases and
discharges of claims and causes of actions that are unknown to the releasing or
discharging party at the time of execution of the release and discharge. You
hereby expressly waive, surrender and agree to forego any protection to which
you would otherwise be entitled by virtue of the existence of any such statute
in any jurisdiction, including, but not limited to, the State of Maine.

 



 Release – Pg. 1 

 

 

You agree not only to release and discharge the Released Parties from any and
all claims against the Released Parties that you could make on your own behalf,
but also those which may have been or may be made by any other person or
organization on your behalf.

 

You specifically waive any right to become, and promise not to become, a party
to any case or proceeding or a member of any class in a case or proceeding in
which any claim or claims are asserted against the Released Parties involving
any event which has occurred prior to or as of the Transition Date. If you are
asserted to be a member of a class in a case or proceeding against the Released
Parties involving any events occurring prior to or as of the Release Effective
Date, you shall immediately withdraw with prejudice in writing from said class,
if permitted by law to do so. You agree that this Release is, will constitute
and may be pleaded as a bar to any such case or proceeding. You represent that
you have no lawsuits, claims or actions pending in your name, or on behalf of
any other person or entity, against the Released Parties and that you do not
intend to bring any lawsuits, claims or actions on your own behalf or on behalf
of any other person or entity against any Released Party.

 

2.              Exceptions to the Release. Notwithstanding the Release set forth
above in Paragraph 1 of this Release and subject, without limitation, to your
compliance with Paragraphs 12 and 14 of the Mutual Separation Agreement, this
Release is not a waiver by you of (1) any right or claim that may arise after
the Release Effective Date, (2) any right or claim to unemployment compensation,
(3) any vested retirement and profit sharing benefits for which you are eligible
in accordance with the terms of the respective employee benefit plans, (4) your
right to indemnification from the Company under the certificate of incorporation
or bylaws of the Company and in accordance with applicable law, or (5) any
rights under this Release or the Mutual Separation Agreement or that may not be
released by law. This is also not a waiver of any claim you may have for
workers’ compensation benefits although you hereby represent to IDEXX that you
do not know of any such claims and that you do not believe that you have any
workplace injury relating to your employment with IDEXX. Further, nothing in
this Release or the Mutual Separation Agreement will be construed to affect the
independent right and responsibility of the Equal Employment Opportunity
Commission (“EEOC”) or a state or local fair employment practices agency acting
as an EEOC referral agency to enforce employment discrimination laws. Signing
this Release will not interfere with your right to file a charge or participate
in an investigation or proceeding conducted by the EEOC or the state or local
agency as long as you do not seek or accept any damages, remedies, or other
relief for yourself personally, which you promise not to do, and any right to
which you specifically waive. You understand that unless a court invalidates
this Release, you have no right to recover damages against the Released Parties
for your claims. Notwithstanding anything to the contrary contained herein, no
provision of this Release or the Mutual Separation Agreement shall be
interpreted so as to impede you (or any other individual) from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the United States Congress, and any agency Inspector
General, or making any other disclosures under the whistleblower provisions of
United States federal law or regulation. You do not need the prior authorization
of IDEXX to make any such reports or disclosures and you shall not be required
to notify IDEXX that such reports or disclosures have been made.

 



 Release – Pg. 2 

 

 

3.              No Admissions. Nothing contained herein shall be construed as an
admission by IDEXX of any liability or unlawful conduct whatsoever. You agree
and understand that the payments and benefits described in the Mutual Separation
Agreement are provided solely in consideration of your execution of this Release
and your obligations under the Ancillary Agreements, and that the payments and
benefits are sufficient consideration for the Release and the terms of the
Mutual Separation Agreement and your obligations under the Ancillary Agreements

 

4.             Knowing Consent to Release. By signing below you understand and
agree that:

 

a.You have the option to take a full twenty-one (21) days from October 23, 2019,
the date the Release was provided to you by the Company, within which to
consider this Release before executing it. If you sign this Release sooner than
21 days from when it was provided to you, you do so with the understanding that
you could have taken the entire 21-day period to review this Release.

 

b.You have carefully read and fully understand all of the provisions of this
Release.

 

c.You are, through this Release, releasing the Released Parties from any and all
claims you may have against the Released Parties.

 

d.You knowingly and voluntarily agree to all of the terms set forth in this
Release.

 

e.You knowingly and voluntarily intend to be legally bound by the same.

 

f.You have been advised in writing to consider the terms of this Release and
consult with an attorney of your choice prior to executing this Release.

 

g.You acknowledge that the Agreement Consideration set forth in the Mutual
Separation Agreement provides valuable and adequate consideration for this
Release and your obligations under the Ancillary Agreements.

 

h.You have a full seven (7) days after executing this Release to revoke this
Release by delivering written notice of revocation to Giovani Twigge, Chief
Human Resources Officer of the Company, and are hereby advised in writing that
this Release shall not become effective or enforceable until the revocation
period has expired. If the Release is not revoked, it shall become effective and
irrevocable on the day next following the day on which the foregoing revocation
period has expired (the “Release Effective Date”). In case of revocation, the
obligations of each party to this Release and the Mutual Separation Agreement
(including the obligation of the Company to provide the Agreement Consideration)
shall become null and void.

 



 Release – Pg. 3 

 

 

5.              Choice of Law. This Release shall be governed by and construed
in accordance with the laws of the State of Maine. You agree and consent to
submit to personal jurisdiction in the State of Maine in any state or federal
court of competent subject matter jurisdiction situated in Cumberland County,
Maine. You further agree that the sole and exclusive venue for any suit arising
out of, or seeking to enforce, the terms of this Release, the Mutual Separation
Agreement and the Ancillary Agreements shall be in a state or federal court of
competent subject matter jurisdiction situated in Cumberland County, Maine. In
addition, you waive any right to challenge in another court any judgment entered
by such Cumberland County court or to assert that any action instituted by IDEXX
in any such court is in the improper venue or should be transferred to a more
convenient forum. In addition, you and IDEXX also waive any right you or it may
otherwise have to a trial by jury in any action to enforce the terms of this
Release.

 

6.             Miscellaneous.

 

a.No delay or omission by IDEXX in exercising any right under this Release shall
operate as a waiver of that or any other right. A waiver or consent given by
IDEXX on any one occasion shall be effective only in that instance and shall not
be construed as a bar or waiver of any right on any other occasion.

 

b.The captions of the sections or paragraphs of this Release are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section or paragraph of this Release.

 

c.In case any provision of this Release shall be invalid, illegal or otherwise
unenforceable, the validity, legality and enforceability of the remaining
provisions shall in no way be affected or impaired thereby.

 

d.Nothing in this Release precludes you from providing truthful testimony when
lawfully subpoenaed or otherwise required to do so by law.

 

e.By signing this Release, you hereby represent that to the best of your
knowledge you did not commit any act, or fail to commit any act, or do anything
else while employed by IDEXX that was a breach of your duty of loyalty
(including but not limited to taking any property that belongs to IDEXX or its
customers) or that might result in liability to IDEXX.

 

f.This Release may not be altered, amended or modified except in writing signed
by both IDEXX and you.

 

g.If any provision of this Release shall be found by a court of competent
jurisdiction to be invalid or unenforceable, in whole or in part, then such
provision shall be construed and/or modified or restricted to the extent and in
the manner necessary to render the same valid and enforceable, or shall be
deemed excised from this Release, as the case may require, and this Release
shall be construed and enforced to the maximum extent permitted by law, as if
such provision had been originally incorporated herein as so modified or
restricted, or as if such provision had not been originally incorporated herein,
as the case may be. The parties further agree to seek a lawful substitute for
any provision found to be unlawful; provided, that, if the parties are unable to
agree upon a lawful substitute, the parties desire and request that a court or
other authority called upon to decide the enforceability of this Release modify
this Release so that, once modified, this Release will be enforceable to the
maximum extent permitted by the law in existence at the time of the requested
enforcement.

 



 Release – Pg. 4 

 

 

7.              Complete Agreement. This Release, the Mutual Separation
Agreement and the Ancillary Agreements constitute the complete understanding
between you and IDEXX with respect to your separation from employment, and this
Release supersedes all prior representations, agreements, and understandings,
both written and oral, between you and IDEXX with respect to the subject matters
hereof, including but not limited to the Employment Agreement.

 

8.              Counterparts. This Release may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Signatures delivered in
.pdf format shall be deemed effective for all purposes.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 Release – Pg. 5 

 

 

Please sign and return a complete copy of this Release to Giovani Twigge, Chief
Human Resources Officer of the Company, indicating your agreement to all of the
terms of the Release. This Release shall expire if not signed by you and
returned to Giovani Twigge by no later than the close of business on November
13, 2019.

 

For IDEXX

 

 

By:  Date: Title:   

 

You have been advised that at least twenty-one (21) calendar days will be
provided for the review of this Release, and to consult with an attorney prior
to the execution of this Release.

 

You represent and agree that you have carefully read and fully understand all of
the provisions of this Release and that you have voluntarily entered into this
Release.

 

Accepted and Agreed To:

 

 

 

Jonathan W. Ayers  Date:

 



[Release Signature Page – Ayers]

 



  

 